AO 199A (Rev. 12/ l l- EDCA [Fresno]) Order Setting Conditions of Release Page l of 3 Pages

t t a

 

UNITED STATES DISTRICT COURT

   

   

 

for the
Eastern District of California ApR 53 gmgr
cLEm<. u.s. . ar
UNITED STATES OF AMERICA, ) eAsTEnN cl ALaFoaNIA
BY _a .`-,_..._. ___
V. )
) Case No. l:lS-cr-OOZSQ-DAD-BA
JIMMY EURESTI, )

 

ORDER SETTING CONDITIONS OF RELEASE
IT lS ORDERED that the defendant’s release is subject to these conditions:
(l) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4l35a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California

P£'ar:e

 

before District Judge Dale A. Drozd Courtroom 5

 

on ()ctober 7, 2019 at 10:00AM (Defendant appearance waived if in program)

Da!e and Tr`me

 

If blank, defendant will be notified of next appearance

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

~¥ 2dsz \Clela.ta¢d» '\MQH\ q'/a'$“izet‘l m ibm if-
'Q’M zrz>L '0¢1,.3£_, 1¥~

AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Re|ease (General) Page - of - Pages

Euresti, Jimmy Lemon
Dkt. No. 1:18CR00239

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

|:| (6) The defendant is placed in the custody of`:
Name of person or organization
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of

release or disappears.

SIGNED:

 

CUSTODIAN

The defendant must:

(a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

(b) report any contact with law enforcement to your PSO within 24 hours;

(c) travel restricted to the Central District of CA, and direct travel to and from the Eastem District of CA, for court-
related purposes only, unless otherwise approved in advance by PSO;

(d) you must reside at and participate in the Delancey Street Foundation inpatient substance abuse treatment program,
in Los Angeles, and comply with all the rules and regulations of the program, as directed by program staff and
Pretrial Services; You must remain in the inpatient facility until released by the Pretrial Services Officer; A
responsible party approved by Pretrial Services, shall escort you to all required court hearings and escort you back
to the program upon completion of the hearing;

lZl (e) not possess, have in your presence, or have access to a tirearm/ammunition, destructive devise, or other dangerous
weapon; additionally, you must provide written proof of divestment of all flrearms/ammunition, currently under
your control;

|Zl (i) submit to drug or alcohol testing as approved by the PSO. You must pay all or part of the costs of the testing services
based upon your ability to pay, as determined by the PSO;

|Zl (g) refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a prescription
by a licensed medical practitioner; and you must notify Pretrial Services immediately of any prescribed
medication(s). However, medical marijuana, prescribed and/or recommended may not be used;

lZl (h) upon successful completion of the Delancey Street Program, you must reside at an address approved by Pretrial
Services and you must not change your residence or absent yourself nom this residence for more than 24 hours
without the prior approval of the Pretrial Services Officer;

USMS SPECIAL INSTRUCTIONS:

§
r-\
\l
v

|Sl|§l|§l|§l

lZl (i) have your release on bond delayed until 8:00 a.m. on Thursday, April 25, 2019, at which time, you will be released
from U.S. Marshal’s custody directly to Teri Rothschild, for immediate transportation to the Delancey Street
Foundation program.

AO 199C (Rev. 09/08- EDCA [Fresno]) Advicc of l’enii|ties Pa§€ 3 of 5 n Pa-"S

 

ADVICE OF PENALTIES AND SANCTIONS

TO Tl-lE DEFENDANT; JIMMY EUREST[
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result iri the immediate issuance of a warrant for your arrest, a
revocation cf your release, an order of detention, a forfeiture of any bond. and a prosecution for contempt of court and could result in
iinprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison tenn of not more than one year. This sentence will be
consecutive (i`.e., in addition to) to any other sentence you receive.

lt is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to.' obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering retaliation or
intimidation are significantly inore serious iftliey involve a killing or attempted killing.

lf, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(i) an offense punishable by death, life iinprisonment, or imprisonment for a term of fifteen years or more a you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony ~ you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor ~ you will be fined not more than 3100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. ln
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

l acknowledge that l am the defendant in this case and that l am aware of the conditions of release l promise to obey all
conditions of release. to appear as directed, and surrender to serve any sentence imposed l am aware of the penalties and sanctions

set forth above.
v Q/V` l
c:_~§,d§
n Defenn'rinl '.s .S`i`gnn.riire m

Directions to the United States Marshal

( . ) The defendant is ORDERED released a&mvpi-oem-ing. Or"\ _Thu.(`§¢l … as 10 \q\
mack <g DO_`_:_/‘:'\ “l'fD TU\ tZe~H'\sc,i\ i¢i_wi?n malta-dla
amend w w emma sea mail tamm ~»»

Date: V/LY//? 7 n '*" /MA g/)qm-

Jiicfi"ciai' Of/icer '.

DALi; A. oaozi), u.s. DisTRi_C_T_ Jui)ca

Pri`in‘cd name and title

DISTR[BUTION: COURT DEFENDANT PRETR|A|. SERVICE U.S. A'['l`ORNl;`Y U.S. MARSHAL

